Citation Nr: 1527661	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-08 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for left lateral epicondylitis and left elbow degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1990 to September 1990; July 2003 to March 24, 2005; and from August 2008 to October 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In December 2014, the Veteran testified before the undersigned Acting Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a September 2013 Disability Benefits Questionnaire (DBQ), the examiner opined that the Veteran's left elbow condition was less likely than not incurred in or caused by the claimed in-service, injury, event, or illness.  The rationale given was that the Veteran's left elbow condition, incurred in May 2009, was not an injury but an infection requiring antibiotics.  In the examiner's opinion, it was highly unlikely that a history of one time cellulitis caused a long term disability in a joint.  The Board notes that the examiner did not consider the Veteran's competent and credible statements that his left elbow has continuously pained him ever since he injured it.  

As a result, the Board finds the September 2013 examination report to be inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  VA regulations only require that the Veteran show a continuity of symptomatology, not continuity of treatment, as an alternative means of establishing service connection under 38 C.F.R. § 3.303(b) (2014).  Therefore, the Board finds that the VA opinion is not adequate.  As a result, a new VA examination is necessary to determine if the Veteran's current left lateral epicondylitis and left elbow DJD are related to an in-service event or injury.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain, with the Veteran's assistance, copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his left elbow condition.  All requests for records and responses must be associated with the claims folder.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any left elbow disorder.  The examiner should note in the examination report that the claims folder and this remand have been reviewed.  All indicated tests and studies should be performed.

a. The examiner is requested to provide a definitive opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed left elbow condition began in, or was caused by, active military service.  

b. Additionally, the examiner is requested to comment on the Veteran's credible claim that his left elbow has caused him pain since his in-service injury.

Any opinion offered should be accompanied by supporting rationale.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Thereafter, readjudicate the service connection claim on appeal.  If the benefit sought on appeal remains denied in any respect, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

